Exhibit 10.65

CONFIDENTIALITY, NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

THIS CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT
(“Agreement”) is entered into this 24th day of February, 2005 (the “Effective
Date”) by and between Mobile Satellite Ventures (“Company”) and Alexander H.
Good (“Executive”), who, intending to be legally bound, hereby agree as follows:

 

1. Employment and Bonus Payment.

(a) Duties. The Company hereby references the Executive’s employment agreement
dated February 29, 2004. During the period of employment, Executive shall
perform well and faithfully such duties for, and render such services to, the
Company as are from time to time assigned to Executive by the Company.

 

2. Restrictive Covenants.

(a) Non-Solicitation of Employees. Executive hereby covenants and agrees that,
during Executive’s employment with the Company and for a period of one (1) year
immediately following the termination of such employment, whether voluntary or
involuntary, Executive shall not solicit, directly or indirectly, any of the
Company’s employees for employment with any other person or entity. Executive
further agrees that he shall engage in no action during this aforementioned one
(1) year period that is intended to or that has the effect of interfering with,
altering, or disrupting the Company’s relationship with its employees. Executive
further agrees that he shall not provide any assistance to any other person or
entity in the solicitation or recruitment of the Company’s employees.

(b) Non-Solicitation of Customers. Executive hereby covenants and agrees that,
during Executive’s employment with the Company and for a period of one (1) year
immediately following the termination of such employment, whether voluntary or
involuntary, Executive shall not, directly or indirectly, on his own behalf or
on behalf of any other person or entity, solicit or accept competitive business
from, submit competitive proposals to, or conduct competitive business with,
(i) any customer of the Company that was a customer of the Company during the
period of Executive’s employment by the Company; or (ii) any customer or
prospective customer of the Company that, during the final two years of
Executive’s employment by the Company, Executive had solicited for business or
to which Executive had provided services, which services shall be deemed to
include but shall not be limited to those typically provided by executive,
management, and marketing employees.

(c) Non-Competition. Executive hereby covenants and agrees that, during
Executive’s employment with the Company and for a period of one (1) year
immediately following the termination of such employment, whether voluntary or
involuntary, Executive shall not, directly or indirectly, in any geographic area
in which the Company markets its products and/or services in any executive,
technical, regulatory, managerial, or marketing capacity or position, become
employed by or provide services to any person or entity that provides, markets,
sells or distributes products or services competitive with any planned or
development-stage products of the Company, which competitor is either Inmarsat
or its affiliates or any other provider, or intended provider, of satellite
services with an Ancillary Terrestrial Component.

 

3. Confidential and Proprietary Information

(a) Confidential Information Defined. Executive acknowledges that Executive will
be provided access to Company confidential and proprietary information and trade
secrets and will occupy a position of trust and confidence with respect to the
Company’s affairs and business (“Company Confidential Information”). Company
Confidential Information includes, but is not limited to, information and
materials related to patentable and unpatentable inventions, computer software
and hardware, research, business procedures, marketing plans, customer lists and
business histories, analyses of



--------------------------------------------------------------------------------

customer information, pricing information, financial data, technical data and/or
specifications related to the Company’s products and services, and any other
information that is not generally known to the public or within the industry in
which the Company competes.

(b) Executive’s Obligations. Executive agrees to take all reasonable steps to
preserve the confidential and proprietary nature of Company Confidential
Information and to prevent the inadvertent or accidental disclosure of Company
Confidential Information. Executive agrees that during Executive’s employment
with the Company and thereafter, Executive will not use, disclose or transfer
any Company Confidential Information other than as authorized by the Company.
Executive agrees that Executive will not use in any way other than in the
Company’s business any Company Confidential Information, including information
or material received by the Company from others and intended by the Company to
be kept in confidence by its recipients. Executive agrees that Executive will
not remove any Company Confidential Information from the Company’s premises or
make copies of such materials except for use in the Company’s business, and that
Executive will return to the Company all Company Confidential Information and
copies thereof at any time upon the request of Company. Executive agrees not to
retain any tangible or intangible copies of any Company Confidential Information
after termination of Executive’s employment for any reason. Executive agrees to
maintain and make available to the Company, upon its request, complete and
current written records, including but not limited to computer files,
photographs, and/or drawings, as appropriate, of all Company Confidential
Information that Executive has created solely or in conjunction with others
during the course of Executive’s employment with the Company. Executive agrees
that the obligations of this paragraph shall continue after termination of
Executive’s employment.

(c) Prior Confidential Information. During Executive’s employment with the
Company, Executive shall not knowingly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
intended by such person or entity not to be disclosed to the Company. Executive
further agrees that he will not bring onto the Company’s premises any
unpublished document or proprietary information belonging to any such former
employer, person or entity unless consented to in writing by such employer,
person or entity. Executive represents that, to the best of his knowledge, his
performance of all of the terms of this Agreement and his performance of his
duties to the Company will not breach any agreement or legal obligation between
him and any other employer, person or entity.

 

4. Enforcement

(a) Executive acknowledges that Executive’s services and skills are special and
unique, that Executive’s work for the Company will permit Executive to have
access to and to become familiar with Company Confidential Information and
customers, that the Company would not have employed Executive but for the
promises and commitments made in this Agreement, and that the promises and
commitments made in this Agreement are reasonably necessary to protect the
Company’s legitimate business interests, including but not limited to the
secrecy of Company Confidential Information and the goodwill of its customers.
Executive further acknowledges and agrees that Company will provide employee
training specific to the products and services it provides and to information
and technology related to such products and that the Company’s investment in
such training and knowledge provides a legitimate business interest for the
restrictive covenants contained in this Agreement.

(b) Executive acknowledges that in the event of a violation of any provision
contained in this Agreement, the Company’s business interests will be
irreparably injured, the full extent of the Company’s damages will be impossible
to ascertain, monetary damages will not be an adequate remedy for the Company,
and the Company will be entitled to enforce this Agreement by an injunction or
other equitable relief without the necessity of posting bond or security, which
Executive expressly waives. Executive further agrees that the restrictions set
forth in Paragraphs 2 and 3 of this Agreement shall survive the cancellation of
this Agreement unless such cancellation expressly states that the restrictions
set forth in those paragraphs are also cancelled.

 

2



--------------------------------------------------------------------------------

5. Consideration

Executive acknowledges that Executive’s employment and/or continued employment
constitutes valid consideration for the promises and commitments made in this
Agreement. Executive understands that if he fails to execute this Agreement,
Company will decline to hire Executive and/or will terminate Executive’s
employment. As additional consideration, Executive will be granted access to
Company’s confidential information and trade secrets, which access Executive
would not be provided but for his execution of this Agreement. Executive will
also be provided training and other product-specific information as additional
consideration.

 

6. General Terms

(a) Integration, Governing Law, Severability. The terms of this Agreement shall
be governed by the laws of the State of Virginia without regard to conflict of
laws provisions. The Agreement may not be changed in any respect except by a
written agreement signed by both Executive and an officer of Company. If any
provision of the agreement is held to be invalid, illegal or unenforceable for
any reason, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

(b) Judicial Limitation. If any provision of this Agreement is determined to be
invalid or unenforceable by reason of the extent, duration, or geographical
scope thereof, then the Court making such determination may reduce the extent,
duration, or geographic scope of that provision so that it shall be enforceable
to the maximum extent permitted by law.

(c) Non-Assignment. Executive may not assign his or her rights and obligations
without the prior written consent of Company. Subject to the foregoing, all
covenants and agreements made herein shall bind the parties’ respective
successors, assigns, and representatives. Executive expressly agrees that his
obligations under this Agreement are assignable to Company’s successors and
assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
24th day of February, 2005.

 

MOBILE SATELLITE VENTURES     ALEXANDER H. GOOD By:  

/s/    Randy Segal

     

/s/    Alexander H. Good

Print Name:   Randy Segal     Print Name:   Alexander H. Good Title:   SVP and
General Counsel      

 

3



--------------------------------------------------------------------------------

CONFIDENTIALITY, NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

Addendum

In addition to the consideration recited in Section 5 of the Confidentiality,
Non-Competition and Non-Solicitation Agreement, Executive shall also receive
bonus payment eligibility for 2005 (with anticipated payment in February 2006)
and a new stock option grant in TerreStar Networks Inc., as approved for grant
in consideration of execution of this Agreement, by the Compensation Committee
of the Board of Directors at a meeting held on February 11, 2005 and as ratified
and approved by the Board of Directors at a meeting held on February 24, 2005.

 

MOBILE SATELLITE VENTURES     ALEXANDER H. GOOD By:  

/s/    Randy Segal

     

/s/    Alexander H. Good

Print Name:   Randy Segal     Print Name:   Alexander H. Good Title:   SVP and
General Counsel      

 

4